


Exhibit 10.2




The obligations evidenced hereby are subordinated in the priority order listed
below, and more particularly in the manner and to the extent set forth in that
certain Subordination Agreement (the “Subordination Agreement”) dated March 30,
2011 by and among Sovereign – Emerald Crest Capital Partners II, LP, Pacific
Specialty Insurance Company (collectively the “Senior Lenders”) and Emerald
Crest Management Company, LLC, as agent for the Senior Lenders (“Agent”), IU
HOLDINGS, LP (“Tier 2 Junior Lender”), IU INVESTMENTS, LLC (“Tier 3 Junior
Lender”), INTERNET UNIVERSITY, INC. (“Internet University”), MARC BLUMBERG
(“Blumberg”), and MARC A. PICKREN (“Pickren”, and collectively with Internet
University and Blumberg, the “Tier 4 Junior Lenders”), INTERNET UNIVERSITY, INC.
(a second time, “Tier 5 Junior Lender”), and the party identified as “Lender”
below, as defined as to all in the Subordination Agreement.  Lender is senior to
each loan and security interest of the Tier 4 Junior Lenders, the Tier 5 Junior
Lender, Ned B. Timmer  (“Tier 6 Junior Lender”), and Scott N. Beck (“Tier 7
Junior Lender”). The Tier 5 Junior Lender, the Tier 6 Junior Lender and the Tier
7 Junior Lender are signatories to the Subordination Agreement, too.  Each
holder of this instrument (“Promissory Note”), by its acceptance hereof, agrees
(i) to be bound by the Subordination Agreement and (ii) that if and to the
extent any conflict exists between the terms of this instrument and the terms of
the Subordination Agreement, the terms of the Subordination Agreement shall
govern and control.




AMENDMENT NO. 4 TO PROMISSORY NOTE




AMENDMENT NO. 4 TO PROMISSORY NOTE, dated as of September 6, 2011 (this
“Amendment”), between (a) CornerWorld Corporation, a Nevada corporation (the
“Borrower”), and (b) IU INVESTMENTS, LLC (the “Lender”).




WITNESSETH:




WHEREAS, on February 23, 2009, the Borrower issued to the Lender its Promissory
Note dated February 23, 2009, executed by the Borrower and payable to the order
of the Lender in the original principal amount of $1,900,000 (the “Original
Note,” and, as heretofore amended, as amended by this Amendment, and as the same
may hereafter be amended from time to time, the “Promissory Note”).




WHEREAS, on or about December 1, 2009, the Borrower and the Lender executed a
waiver (the “Waiver”) pursuant to which the Lender agreed to waive, during the
period from December 1, 2009 through February 28, 2010, their rights and
remedies under the Promissory Note.




WHEREAS, on March 31, 2010, the Borrower and the Lender executed Amendment No. 1
to Promissory Note (“Amendment No. 1”), pursuant to which the parties agreed to
amend the payment terms under the Promissory Note.




WHEREAS, on May 14, 2010, the Borrower and the Lender executed Amendment No. 2
to Promissory Note (“Amendment No. 2”), pursuant to which the parties agreed to
amend the payment terms under the Promissory Note.




WHEREAS, on March 30, 2011, the Borrower and the Lender executed Amendment No. 2
to Promissory Note (“Amendment No. 3”), pursuant to which the parties agreed to
amend the payment terms under the Promissory Note.




1

--------------------------------------------------------------------------------




WHEREAS, the Borrower has requested, and the Lender has agreed, to amend the
Promissory Note as set forth below.




NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
contained, and for other good and valuable consideration, and notwithstanding
any provisions of the Promissory Note to the contrary, the parties hereto hereby
agree as follows:




1.          Schedule A attached to the Promissory Note shall be and hereby is
amended and restated in its entirety to read as set forth on Schedule A attached
to this Amendment.




2.          The Applicable Interest Rate shall be 10% per annum.  Interest on
the Principal Sum of this Note shall be calculated by multiplying (i) the actual
number of days elapsed in the period for which the calculation is being made by
(ii) a daily rate based on a three hundred sixty (360) day year (that is, the
then Applicable Interest Rate of the Default Rate, as then applicable, divided
by 360) by (iii) the outstanding principal balance.




 

3.

The Borrower hereby authorizes the Lender, and the Lender hereby agrees, to
cause the following legends to be clearly, conspicuously and prominently
inserted on the original of the Promissory Note, in each case following the
signature of the Borrower:




“This Promissory Note has been amended by Amendment No. 4 to Promissory Note
dated as of September 6, 2011, between CornerWorld Corporation, as maker of this
Promissory Note and “Borrower” defined therein, and IU Investments, LLC, as the
then holder of this Promissory Note and “Lender” defined therein (“Amendment No.
4”), the provisions of which are incorporated by reference for all purposes of
this Promissory Note, and each holder of this Promissory Note, by its acceptance
hereof, irrevocably agrees to be bound by the provisions of Amendment No. 4.”,
subject to the provisions of the Subordination Agreement dated September 6,
2011.




The Lender further agrees (a) to cause executed counterparts (or copies of
executed counterparts) of Amendment No. 1, Amendment No. 2, Amendment No. 3  and
this Amendment to be stapled or otherwise firmly affixed to the Promissory Note,
and (b) to furnish a copy of the Promissory Note, with such legends so inserted
and with such counterparts or copies of Amendment No. 1, Amendment No. 2,
 Amendment No. 3  and this Amendment so attached, to Borrower promptly after the
Lender’s receipt of a fully executed counterpart of this Amendment.




All of the terms and provisions of the Original Note, as amended by
Amendment No. 1, Amendment No. 2, Amendment No. 3 and as further amended by this
Amendment, remain in full force and effect.  The Borrower hereby agrees that the
amendments herein contained shall in no manner affect or impair the indebtedness
evidenced by the Promissory Note, the obligation of the Borrower to make payment
of the principal of and interest on the indebtedness evidenced by the Promissory
Note in strict accordance with the face and tenor of the Promissory Note, or any
of the liens or security interests securing such payment and performance.







[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]







2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




 

CORNERWORLD CORPORATION

 

 

 

 

 

/s/ Scott N. Beck

 

By:         Scott N. Beck

 

Its:         Chief Executive Officer

 

 

 

 

 

IU INVESTMENTS, LLC

 

 

 

/s/ Doug Levy

 

By:         Doug Levy

 

Its:         Sole Manager




3

--------------------------------------------------------------------------------




Schedule A




Scheduled Payment Date

Amount

 

 

April 15, 2009

$145,000

May 15, 2009

$145,000

June 15, 2009

$145,000

July 15, 2009

$145,000

August 15, 2009

$145,000

September 15, 2009

$145,000

October 15, 2009

$145,000

November 15, 2009

$145,000

March 25, 2010

$25,000

April 25, 2010

$50,000

March 31, 2011

$27,417

April 30, 2011

$27,417

May 31, 2011

$27,417

June 30, 2011

$27,417

July 31, 2011

$27,417

February 29, 2012

$191,919

March 31, 2012

$67,200

March 31, 2013

$67,200

March 31, 2014

$67,200

March 31, 2015

$67,200

March 31, 2016

$67,200




4

--------------------------------------------------------------------------------